Citation Nr: 0627588	
Decision Date: 08/31/06    Archive Date: 09/06/06	

DOCKET NO.  03-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for service-connected degenerative arthritis of 
the right knee.     

2.  Entitlement to an initial evaluation in excess of 
10 percent for service-connected degenerative arthritis of 
the left knee.    

3.  Entitlement to an initial evaluation in excess of 
10 percent for service-connected right knee residuals of 
arthroscopy.      

4.  Entitlement to an initial evaluation in excess of 
10 percent for service-connected left knee chondromalacia.   


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran apparently served on active duty from September 
1986 to March 1999.  (The veteran says he commenced active 
duty in September 1986.  Service medical records reflect that 
date, and it is consistent with the total time of active duty 
reported on the final DD Form 214.  Thus, a different start 
date shown on the final DD Form 214 appears to be in error.)  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A May 2000 RO decision granted service connection and 
assigned a disability rating of 10 percent for a right knee 
disability.  A December 2001 RO decision granted service 
connection and assigned a 10 percent disability rating for a 
left knee disability, and granted a temporary total 
convalescent rating due to surgery for the right knee 
condition (from August 22, 2000, to September 30, 2000) and 
for the left knee condition (from November 2, 2000, to 
December 31, 2000).  38 C.F.R. § 4.30 (2005).  In April 2005, 
the RO granted service connection for degenerative changes 
with limitation of extension of both the right knee and the 
left knee, and assigned each disability a rating of 10 
percent.  The veteran now appeals to this Board, seeking 
higher ratings for all disabilities.  

In his March 2003 statement in support of his appeal, the 
veteran expressed his dissatisfaction with the length of the 
convalescent period assigned under 38 C.F.R. § 4.30.  He also 
pointed out that he had a period during which he was unable 
to sustain or maintain employment due to frequent periods of 
treatment.  And he complains of the expense of buying 
clothing that will accommodate his leg braces.  The Board 
construes these arguments as a claim for an extension of the 
temporary total evaluation during a period of convalescence, 
a claim for a total rating for compensation purposes due to 
individual unemployability, and a claim for a clothing 
allowance.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  X-rays reveal degenerative arthritis in the bilateral 
knees.  

2.  Right knee range of motion was 0 to 130 degrees in 
November 1999, 0 to 70 degrees in December 2000, 0 to 100 
degrees in March 2004, and -10 to 90 degrees with loss of 
extension approximating 45 degrees due to pain in 
August 2004.  

3.  Left knee range of motion was 0 to 140 degrees in 
November 1999, 0 to 90 degrees in December 2000, 0 to 120 
degrees in March 2004, and -10 to 90 degrees with loss of 
extension approximating 45 degrees due to pain in 
August 2004.  

4.  The veteran manifests no incoordination, but frequently 
wears bilateral braces, experiences flare-ups 3 times per 
week (during which he loses half of his range of motion), 
exhibits weakness and fatigue with 5 pound weights attached 
to his legs, and has functional impairment with no squatting 
or climbing, or prolonged standing for more than 2 hours 
without rest.  

5.  The right knee manifests crepitus and pain on motion, 
swelling, mild lateral joint tenderness, periodic catching, 
slipping, or popping, but no recurrent subluxation, lateral 
instability, locking, or effusion.  

6.  The left knee manifests tenderness and popping, but no 
subluxation, recurrent lateral instability, locking, or 
effusion.       


CONCLUSIONS OF LAW

1.  Criteria have not been met for an initial rating in 
excess of 10 percent prior to the August 2004 VA examination, 
and for a rating in excess of 50 percent from the August 2004 
VA examination, for degenerative arthritis of the right knee.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.14, 4.25, 4.40, 4.45, 4.71a, and Part 
4, including Diagnostic Codes 5002 to 5010, 5260, and 5261 
(2005).  

2.  Criteria have not been met for an initial rating in 
excess of 10 percent prior to the August 2004 VA examination, 
and for a rating in excess of 50 percent from the August 2004 
VA examination, for degenerative arthritis of the left knee.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.14, 4.25, 4.40, 4.45, 4.71a, and Part 
4, including Diagnostic Codes 5002 to 5010, 5260, and 5261 
(2005).  

3.  Criteria have not been met for an initial rating in 
excess of 10 percent for right knee residuals of arthroscopy.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.14, 4.20, 4.27, 4.25, 4.40, 4.45, 
4.71a, and Part 4, including Diagnostic Codes 5256 to 5263 
(2005).  

4.  Criteria have not been met for an initial rating in 
excess of 10 percent for left knee chondromalacia.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.14, 4.20, 4.27, 4.25, 4.40, 4.45, 
4.71a, and Part 4, including Diagnostic Codes 5256 to 5263 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, with the exception of the convalescent periods 
following the veteran's surgeries (which have been separately 
rated under 38 C.F.R. § 4.30), the evidence reflects that the 
veteran's post-operative disabilities -- right knee residuals 
of arthroscopy and left knee chondromalacia -- have remained 
relatively stable, making staged ratings inappropriate with 
respect to those disabilities.  With respect to the 
degenerative arthritis disabilities, however, staged ratings 
have been assigned.  
  
Several diagnostic codes can be applicable in a rating 
evaluation for knee disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5002 to 5010, and 5256 through 5263.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all the ratings 
are to be combined under the rules set forth in 38 C.F.R. 
§ 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  See 
also 38 C.F.R. §§ 4.25(b) (separate disabilities are to be 
evaluated separately), 4.14 (evaluation of the same 
disability under various diagnoses is to be avoided under the 
"rule against pyramiding").  

Degenerative arthritis

There are separate diagnostic codes that correspond to the 
type of arthritis that is diagnosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002 through 5010.  The veteran's arthritis 
arises from a trauma, so DC 5010 is the appropriate criteria 
to apply.  The veteran has not been diagnosed with rheumatoid 
arthritis (DC 5002) or any of the various types of arthritis 
listed in DCs 5004 through 5008, so they are not applicable.  
And since the diagnosed arthritis falls under a specific 
diagnostic code, applying the general code that covers 
"other types" of arthritis (DC 5009), is not appropriate.   


The disability rating schedule provides that arthritis from 
trauma should be rated using the criteria in DC 5003 for 
degenerative arthritis.  See DC 5010.  DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  
Here, the record contains X-ray reports establishing 
degenerative arthritis.  And in his August 2004 report, the 
VA examiner specifically addressed the limitation of motion 
that the veteran experiences as the result of pain.  

The specific joints at issue here are the knees.  Limitation 
of motion of the knees is governed by DCs 5260 (flexion) and 
5261 (extension).  With respect to flexion, a rating higher 
than 10 percent is available if the knee's flexion is limited 
to 30 degrees.  See DC 5260 (limitation of flexion of the leg 
at 60, 45, 30, and 15 degrees results in a rating of 0, 10, 
20, and 30 percent, respectively).  But the veteran's 
limitation of flexion has never been less than 50 degrees for 
either knee.  Thus, no increased rating is available through 
DC 5260.  

With respect to limitation of extension motion, a rating 
higher than 10 percent is available if the knee's extension 
is limited to 15 degrees.  See DC 5259 (limitation of 
extension of the leg at 5, 10, 15, 20, 30 and 45 degrees 
results in a rating of 0, 10, 20, 30, 40 and 50 percent, 
respectively).  There is no evidence in the record that the 
veteran experienced any limitation of extension motion for 
either knee before the August 2004 VA examination.  As a 
result, no increased rating is available under this 
diagnostic code before that date.  

In August 2004, the VA examiner found that the veteran's 
range of motion for each knee was -10 to 90 degrees without 
weights, and -40 to 90 degrees with weights.  Although 
negative numbers in extension measurements usually signify 
hyper-extension, such an interpretation would lead to the 
absurd result of the veteran being able to extend his leg 
higher with weights attached to his leg than without them.  
Accordingly, the Board interprets the negative numbers to 
indicate the degree of impairment in extension.  Thus, the -
10 degree measurement means that the extension was 10 degrees 
less than normal (0 degrees), which is interpreted as a 
measurement of 10 degrees.  Similarly, the -40 degree 
measurement means that the extension was 40 degrees less than 
normal, or 40 degrees.  Without considering fatigue and pain, 
the veteran's rating of 10 degrees limitation of extension in 
each knee would not warrant more than the 10 percent 
evaluation assigned.  

But the VA examiner also determined that fatigue caused 
limited extension of 40 degrees in both knees and when pain 
was considered, the veteran's extension in both knees was 
limited to 45 degrees.  Pain and fatigue are important 
factors to consider in evaluating disabilities.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(disability ratings should reflect the veteran's functional 
loss due to fatigability, incoordination, endurance, 
weakness, and pain).  DC 5259 provides that a disability 
rating of 50 percent is assignable for the limitation of 
extension motion of 45 degrees.  Since such a severe 
limitation of motion did not manifest itself until 
August 2004, an increased rating to 50 percent, and no 
higher, is appropriate for each degenerative arthritis 
disability from the August 2004 VA examination.  

Relying on DeLuca v. Brown, supra, the veteran and his 
representative argue that merely assigning an award based on 
limitation of motion is inadequate because it does not 
adequately compensate the veteran for his pain.  But the 
record shows that the veteran experiences flare-ups of such 
fatigue and pain three times per week.  Since the increased 
rating granted today is based on the limitation of motion 
that occurs only three times per week, that increased rating 
also adequately compensates the veteran for his pain.  

Other knee disabilities

The veteran was granted service connection for residuals, 
post-operative arthroscopic debridement of the right knee and 
for condromalacia of the left knee.  There are no specific 
diagnostic codes for those conditions.  Since the veteran 
underwent arthroscopic surgery on both knees, the criteria 
for an analogous condition was used to evaluate the veteran's 
knee conditions.  See 38 C.F.R. §§ 4.20 (when an unlisted 
condition is encountered, rate under a closely-related 
disease or injury similar in function and anatomical 
localization); 4.27 (when an unlisted disease is rated by 
analogy, the code is built by using the part of the schedule 
most closely related to the disability for the first 2 digits 
and 99 for the last 2 digits).  DC 5259 (symptoms from the 
removal of semilunar cartilage) applies when surgery has been 
performed to remove the medial meniscus but there are 
residuals from that cartilage removal that impair the 
function of the knee.  The maximum rating for this diagnostic 
code is 10 percent, which has been assigned to each of the 
veteran's knee disabilities.  Thus, to qualify for an 
increased rating for the knee disabilities, it is necessary 
to examine the other diagnostic codes for evaluating knees. 

DCs 5256 (ankylosis), 5262 (tibia and fibula, impairment of), 
and 5263 (genu recurvatum) are not applicable because the 
veteran has not complained of any of the symptoms associated 
with these diagnoses and the medical evidence is silent 
concerning the consolidation of his knee joint, damage to his 
tibia or fibula bones, and any hyperextension of the knee.  
Diagnostic Codes 5260 (limitation of flexion) and 5261 
(limitation of extension) were discussed, above, with respect 
to evaluating the degenerative arthritis disability.  

DC 5257 governs the recurrent subluxation or lateral 
instability in other impairment of the knee.  There is no 
reference to recurrent subluxation in the record.  The 
veteran argues that evidence of instability is in the record.  
He points to a sentence in the August 2002 post-operative 
report that addresses the effects of a connecting band of 
lateral meniscus that would drape into the joint when the 
knee cap moved.  The surgeon suggested that the draping 
meniscus could very well explain some of the veteran's 
catching sensation.  But a reference to the veteran's 
sensation of catching without any more detail is too 
indefinite to constitute a medical finding that the veteran's 
knees were not stable.  This is especially so when the record 
does contain deliberate, explicit evidence about instability.  
The November 1999 VA examination report contains a notation 
that the veteran was experiencing no instability with either 
knee.  And the VA examiner in August 2004 expressly 
determined that the veteran had good stability in each knee.  
That evidence is given greater probative weight than a 
reference in a surgical report.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998) (Board has authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other evidence).  No 
increased evaluation can be assigned under this diagnostic 
code.  

Diagnostic Code 5258 governs ratings for dislocated semilunar 
cartilage and provides a 20 percent rating for frequent 
episodes of "locking," pain, and effusion into the joint.  
The only places where locking is mentioned in the record are 
the October 1998 note that the veteran reported no locking of 
the right knee and the November 1999 note that he reported no 
locking of the left knee.  There was some effusion into the 
joint of the right knee immediately following surgery (for 
which period the veteran received a total disability rating 
for convalescence after surgery), but an examination four 
months later revealed no effusion.  None has been noted in 
any examination since then.  Since two of the three symptoms 
for this diagnostic code are not present here, and since the 
veteran's pain has been addressed elsewhere, a rating under 
DC 5258 is not warranted.  Thus, a rating in excess of 
10 percent for each of the knee disabilities -- right knee 
residuals of arthroscopy and left knee chondromalacia -- is 
not warranted under the rating schedule.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made.  38 C.F.R. § 3.321(b)(1).  Extra-schedular 
evaluations are appropriate only when the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Id.  No 
such exceptional circumstances are present here.  The veteran 
has been hospitalized only twice in 6 years and the record 
contains no evidence of how his disabilities have  interfered 
with his part-time jobs or schooling.   

The veteran and his representative present several arguments 
to support their request for an extra-schedular evaluation.  
First, they assert that the schedular criteria are inadequate 
because the veteran has multiple disabilities.  But that is 
not an exceptional situation because 38 C.F.R. § 4.25 
specifically addresses how to adjust compensation when 
multiple disability ratings are assigned.    

Second, they assert that the schedular disability ratings do 
not adequately reflect the functional impairment of the 
veteran because he must wear braces sometimes, experiences 
swelling after standing, cannot squat or climb, and has 
difficulty walking, sitting, standing, bending, and kneeling.  
But DC 5259 specifically compensates a veteran for the 
functional impairment resulting from knee surgery.  Here, for 
each knee the veteran was assigned not only a 10 percent 
rating for the post-operative residuals pursuant to DC 5259, 
but also a separate rating for the impairment due to 
degenerative changes with limitation of extension, including 
for functional impairment due to pain.  Those ratings 
adequately compensate this veteran for his functional 
impairment.  

Third, the veteran notes how expensive his disability is 
because he was required to buy additional clothing to 
accommodate his braces and he argues that he has not been 
compensated for how his disabilities have affected his 
ability to work.  As discussed in the introduction, above, 
the claims for a clothing allowance and a total rating for 
compensation purposes due to individual unemployability have 
been referred to the RO for appropriate action.   

Since the schedular evaluations in this case, with 
consideration of the limitations imposed by pain, adequately 
compensate the veteran for his disabilities, no extra-
schedular evaluation is warranted.  And the benefit of the 
doubt doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 
is not applicable here because there was not an approximate 
balance of positive and negative evidence regarding any 
issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit 
of the doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

The RO's April 2001 letter described the evidence necessary 
to substantiate a claim for service connection, identified 
what evidence VA was collecting, requested the veteran to 
send in particular documents and information, and identified 
what evidence might be helpful in establishing his claim.  
Although that letter did not explicitly ask the veteran to 
send VA whatever evidence he had pertaining to his claim, it 
did notify the veteran that he could send information about 
evidence or the evidence itself to the address at the top of 
the letter.  In any event, this veteran was not prejudiced 
because on several occasions he sent evidence directly to the 
RO.  As for the claim for an increased disability rating, the 
veteran was notified of his need to submit medical evidence 
concerning the severity of his service-connected disabilities 
in the January 2004 letter sent to him by the RO.

The RO's letters did not, however, address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection for knee disabilities.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran was not harmed by that omission, 
however, because the rating criteria for the assigned 
diagnostic codes were reproduced in the statement of the case 
dated January 2003 and the supplemental statement of the case 
dated April 2005.  Furthermore, neither the veteran nor his 
representative have raised an appellate argument about the 
lack of notice and they both made arguments on appeal that 
reflect their understanding of those rating criteria.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA met its duty to assist the veteran by obtaining 
his service medical records and his treatment records at VA 
facilities, and by providing the veteran with three physical 
examinations.


ORDER

An initial rating in excess of 10 percent for degenerative 
arthritis of the right knee prior to the August 2004 VA 
examination is denied. 

An initial rating of 50 percent, and no higher, for 
degenerative arthritis of the right knee from the date of the 
August 2004 VA examination is granted.  

An initial rating in excess of 10 percent for degenerative 
arthritis of the left knee prior to the August 2004 VA 
examination is denied. 

An initial rating of 50 percent, and no higher, for 
degenerative arthritis of the left knee from the dated of the 
August 2004 VA examination is granted.  

An initial rating in excess of 10 percent for right knee 
residuals of arthroscopy is denied.  

An initial rating in excess of 10 percent for left knee 
chondromalacia is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


